t c summary opinion united_states tax_court katherine ilovar rodriguez petitioner v commissioner of internal revenue respondent docket no 16172-05s filed date katherine ilovar rodriguez pro_se tamara l kotzker for respondent dean special_trial_judge this case was heard under the provisions of sec_7463 of the internal_revenue_code as in effect when the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination pursuant to sec_6330 petitioner seeks review of respondent’s proposed levy action with respect to her income_tax liabilities for and the issue for decision is whether respondent’s determination to proceed with collection action was an abuse_of_discretion background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition was filed petitioner resided in new york new york earlier contact with the internal_revenue_service petitioner failed to timely file her tax returns for and and she filed them without full remittance in addition to the years under consideration petitioner has unpaid tax_liabilities for the period through over several years beginning in petitioner submitted nine offers-in- compromise oic which were rejected for one reason or another petitioner feels that many employees of the internal_revenue_service irs with whom she came into contact were insulting incompetent or threatening appeals_conference in in december of petitioner submitted her last oic along with a request for abatement of penalties and interest the oic and the request for abatement were rejected the oic was rejected because it was determined that petitioner had sufficient assets to fully pay her outstanding tax_liabilities petitioner appealed the rejection and the appeal was assigned to an appeals team located in new york new york the appeals team included a settlement officer gilbert breitberg and a team manager john o’dea in date the manhattan appeals team rejected the oic as well as petitioner’s request for abatement of interest and penalties in date while the manhattan appeals team was considering petitioner’s requests petitioner wrote a check for dollar_figure to the u s treasury for payment for taxes petitioner sent the check despite her conclusion that when she offered to pay the taxes during a meeting with messrs breitberg and o’dea the appeals team paid no mind to our presentation initially respondent applied the check to the earliest taxes including penalties and interest petitioner wrote to respondent to complain that the dollar_figure was intended to be applied solely against her outstanding 1except with reference to deficiency procedures under sec_6601 interest treated as tax references to underpaid tax include interest on the tax the term tax also includes additions to the tax additional_amounts and penalties sec_6665 taxes not interest and penalties the funds were reapplied against the unpaid tax assessed for each year leaving unpaid the interest and penalties for each year petitioner found the settlement officer to have been unfair discourteous biased and unprofessional displaying an attack dog mentality notice_of_intent_to_levy respondent issued to petitioner for and a letter final notice_of_intent_to_levy and notice of your right to a hearing dated date the letter advised petitioner that the total amount due was dollar_figure petitioner timely filed her form request for a collection_due_process_hearing under sec_6330 petitioner stated that she did not agree with the collection action because the taxes for have been paid she attached to the request a copy of the check for dollar_figure dated date settlement officer carol berger of the manhattan office of appeals responded by letter to petitioner’s request for a hearing under sec_6330 petitioner replied strongly objecting to having her case heard in the same manhattan appeals_office where mr breitberg who had considered and rejected her oic and her request for abatement was working petitioner’s request for a sec_6330 hearing was reassigned from the manhattan appeals_office to the appeals_office in hempstead new york settlement officer elissa dellosso of the hempstead appeals_office sent petitioner a letter describing on the basis of the case history the expected scope of the hearing and what petitioner would be required to show in order to avoid the proposed collection action petitioner replied by letter she stated that she was disturbed by the way you have continued to be abusive to us taxpayers in the tone and content of your letter she also stated that it was clear from the letter that you are working with mr breitberg and you are going to be unfair partial and abusive in dealing with our case respondent refused to further reassign petitioner’s case notice_of_determination respondent issued a notice_of_determination to petitioner finding that she had failed to raise a relevant issue under sec_6330 and had failed to offer an acceptable alternative to the proposed collection action discussion sec_6330 sec_6330 generally provides that the commissioner cannot proceed with collection by way of a levy until the taxpayer has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and that if dissatisfied the taxpayer may obtain judicial review of the administrative determination see 115_tc_35 114_tc_176 the taxpayer requesting the hearing may raise any relevant issue with regard to the commissioner’s intended collection activities including spousal defenses challenges to appropriateness of the collection action and the offers of collection alternatives sec_6330 see 114_tc_604 goza v commissioner supra pincite where the validity of the tax_liability is not properly part of the appeal the court reviews the determination of the appeals officer for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite the taxpayer may raise challenges to the existence or amount of the underlying tax_liability however only if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 petitioner’s view of the case at trial petitioner testified that ms dellosso violated my due process rights by refusing to give me an opportunity to be heard and have an accountant present so that we could present appropriate collection alternatives petitioner testified that ms dellosso was impatient abusive capricious argumentative and did not properly consider her case petitioner asked that ms dellosso be called to task by the court petitioner testified that she wanted the court to decide that her due process rights had been violated by ms dellosso petitioner then stated that she wanted to settle the case immediately when asked by the court what she meant by using the word settle she explained that she wanted to pay the subject amounts in full she said she wanted to concede the case she testified that she had offered several times to fully pay the outstanding amounts according to petitioner she made an offer to ms dellosso to fully pay the taxes for and but was rebuffed petitioner stressed that her offer to pay in full was limited to the tax years before the court petitioner while insisting that she wanted to concede her case nevertheless wanted her husband to testify which testimony the court allowed petitioner’s husband testified that the telephone communications among himself petitioner and ms dellosso were unpleasant he also testified that ms dellosso refused to accept full payment for and and refused to extend the time for a hearing so that their accountant could be present evidence of respondent’s view ms dellosso was not called by either party to testify at the hearing in this case the parties however stipulated as an exhibit a copy of her case activity records case records as one might guess ms dellosso’s view of their interaction was different from petitioner’s according to the case records on the first occasion ms dellosso spoke with petitioner by telephone petitioner was irate and obnoxious and extremely rude and arrogant and she ranted and raved at her but petitioner did eventually request a conference ms dellosso according to the case records advised petitioner by a telephone message that petitioner was required to submit a form 433-a collection information statement for wage earners and self-employed individuals and proof of income and expenses ms dellosso informed petitioner that her check for dollar_figure had not fully paid her tax_liabilities she informed petitioner that she had set_aside both july and pincite a m as alternative dates for a conference receiving no response to her telephone message ms dellosso telephoned petitioner again and left another message stating that if petitioner failed to appear by the date appointment ms dellosso would issue her determination the case records indicate that petitioner responded to the second telephone message she asked by telephone that the hearing be postponed until date petitioner stated that she wanted the interest and penalties abated and wanted to settle the case ms dellosso and her supervisor who was also on the line informed petitioner that no oic or installment_agreement could be accepted unless all unpaid years were included at this point according to the case records petitioner began shouting hysterically refusing to let ms dellosso speak ms dellosso terminated the telephone call petitioner did not appear at the date and time ms dellosso had set for a meeting with petitioner date pincite a m about hours after the time of the appointment petitioner called ms dellosso and stated that she was unable to make the appointment petitioner asked for an opportunity to speak to her accountant and was given days to do so petitioner called ms dellosso days following the canceled appointment stated that she had been unable to contact her accountant and requested an installment_agreement only for through according to the case records ms dellosso informed petitioner that although she could pay what she wanted all years had to be included in either an installment_agreement or an oic ms dellosso terminated the call after an unpleasant exchange of words the notice_of_determination was issued on date the issue for the court the underlying tax_liabilities are not at issue in this case the issue for the court to decide is whether respondent abused his discretion in determining to pursue the intended collection action 2petitioner conceded at trial the underlying tax_liabilities and with them the abatement of interest and penalties raised in the petition see sec_6201 supra note had petitioner not conceded the issues she would be precluded from raising them see sec_6330 sec_301_6320-1 q a-e2 proced admin regs an abuse_of_discretion is a decision that rests on an error of law or a clearly erroneous factual finding or a decision not necessarily the product of legal error or a clearly erroneous finding of fact but nevertheless is outside the range of permissible decisions 252_f3d_163 2d cir petitioner argued at trial that she was not given a hearing at which she could be heard and have her accountant present but petitioner was offered two alternative dates for a hearing and a 2-day extension after she failed to appear at the hearing on the second alternative date petitioner failed to request or make an appointment between the 2-day extension and the issuance of the notice_of_determination once a taxpayer has been given an opportunity for a hearing but fails to avail herself of that opportunity the appeals officer may proceed in making a determination by reviewing the case file see mann v commissioner tcmemo_2002_48 sec_301_6330-1 q a-d7 proced admin regs when petitioner did not appear for the hearing ms dellosso reviewed petitioner’s case file and considered the sole issue raised by petitioner in her request for a hearing that she had paid the tax after the review respondent issued the notice_of_determination petitioner alleges that she offered to pay the tax in full certainly a viable collection alternative and the settlement officer refused to accept it the case records indicate that ms dellosso refused to accept an installment_agreement restricted to the years for which petitioner had requested a sec_6330 hearing but advised petitioner that she could pay what she wanted to pay the case records also note that petitioner had not provided a form 433a disclosing her financial information ms dellosso’s position on the installment_agreement as recorded in the case records is in accord with pertinent provisions of the internal_revenue_manual irm see irm sec_5 sec_5 the court has generally upheld collection determinations made by the commissioner in accord with the irm see etkin v commissioner tcmemo_2005_245 and cases cited therein petitioner has some prior experience in dealing with the irs unpleasant though it may have been had petitioner wanted to fully pay the outstanding liabilities for the years at issue here she could have done so just as she did in making the earlier dollar_figure payment if she has not done so already she may yet choose to pay the liabilities conclusion because petitioner did not present viable alternatives to collection the court finds that respondent’s determination to pursue the intended collection action was not an abuse_of_discretion reviewed and adopted as the report of the small_tax_case division for respondent decision will be entered
